Citation Nr: 1748138	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-14 399 		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ORDER

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.


FINDINGS OF FACT

1.  An August 2012 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 30, 2011; the Veteran was notified of this decision on August 29, 2012.

2.  An August 2013 rating decision granted eligibility to Dependents' Educational Assistance, effective June 30, 2011; the Veteran was notified of this decision October 19, 2017.

3.  The appellant, the Veteran's spouse, was academically enrolled from February 11 to June 11, 2013; June 17 to July 26, 2013; August 26 to December 17, 2013; February 18 to June 17, 2014; September 2 to December 23, 2014; and August 31 to December 22, 2015.

4.  For the appellant's application for DEA benefits to be considered filed on June 30, 2011, the RO would have had to have received it before August 29, 2013. 

5.  The RO received the appellant's claim for DEA benefits on September 2, 2015.

6.  The appellant's commencing date was September 2, 2014.


CONCLUSION OF LAW

The criteria for entitlement to retroactive Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 503, 511, 512(a), 3500, 3501, 3512, 5113, 7104 (West 2014); 38 C.F.R. §§ 2.7(c), 3.159, 21.3020, 21.3021, 21.3040, 21.3041, 21.3046, 21.4131 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from December 1982 to April 1986.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision of the Department of Veterans Affairs (VA) Education Center, Regional Office in Muskogee, Oklahoma (RO).

In addition to a paper education folder, this appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Veterans Claims Assistance Act of 2000

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the appellant's claim.


Law and Analysis

The appellant seeks retroactive education benefits for educational expenses incurred between February 11, 2013, and September 2, 2014.

The Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a child or spouse, if the applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021 (2016).  It may be referred to as the Dependents' Educational (DEA) program.  38 C.F.R. § 21.3020 (2016).  Basic eligibility for DEA benefits is established in one of several ways, including being a spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D)(i) (West 2014); 38 C.F.R.§ 21.3021(a)(3)(i) (2016).  In this case, the appellant's eligibility for DEA benefits is so derived.

The basic beginning date for the utilization of DEA benefits by a spouse found eligible is the effective date of the permanent total rating, or the date of notification, or any date between them as chosen by the eligible spouse.  38 C.F.R.                      § 21.3046(a)(2)(iii) (2016).  In pertinent part, the commencing date of the award of educational assistance is the latest of either the spouse's beginning date of eligibility or one year before the date of the claim for DEA benefits.  38 C.F.R.                        § 21.4131(d)(1) (2016).

Retroactive payment of DEA benefits, however, may be awarded in certain circumstances.  See 38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § 21.4131 (2016).  38 U.S.C.A. § 5113 provides that if VA awards the Veteran permanent and total disability and that an eligible person files an application for DEA benefits within one year after the issuance of the RO decision awarding permanent and total disability, the DEA application may be considered as having been filed on the Veteran's eligibility date.  This provision applies if the eligibility date is more than one year before the date of the RO decision that awarded the permanent and total disability.  The only additional requirement is that the DEA benefits sought must be for an "approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary."  38 U.S.C.A. § 5113(b) (West 2014); see 38 C.F.R. § 21.4131(e) (2016); Friedsam v. Nicholson, 19 Vet. App. 555, 562 (2006).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

In an August 2012 rating decision, the Veteran was initially granted TDIU, effective June 30, 2011, and notice was mailed to the Veteran on August 29, 2012.  In an August 2013 rating decision, the Veteran was granted eligibility for DEA, effective June 30, 2011.  Notice of the August 2013 rating decision was mailed to the Veteran on October 19, 2017.

The appellant's application for DEA benefits is date stamped received by the RO on September 2, 2015.  In October 2015, the RO granted eligibility to DEA benefits beginning from June 30, 2011, or August 29, 2011, or any date between, based upon the date the Veteran was found to be permanently and totally disabled.

VA received enrollment certification for the terms:  February 11 to June 11, 2013; June 17 to July 26, 2013; August 26 to December 17, 2013; February 18 to June 17, 2014; September 2 to December 23, 2014; and August 31 to December 22, 2015.  In November 2015, the RO notified the appellant that it was not able to retroactively pay for part of his enrollment because it pre-dated one year prior to his application for benefits.

The Board finds that the appellant's commencing date was September 2, 2014, one year prior to the date of the appellant's application for DEA benefits, which was later than the Veteran's effective date for permanent and total disability, June 30, 2011.  See 38 C.F.R. § 21.4131(d)(1) (2016).

The question for the Board is whether the appellant met the criteria for retroactive payment of DEA benefits under 38 C.F.R. § 21.4131(e).  Under certain circumstances, an application can be considered filed on the Veteran's eligibility date for permanent and total disability; here, that would be June 30, 2011.  For the appellant to qualify, the VA must have received his original application for DEA benefits before August 29, 2013, within one year of the RO's decision awarding the Veteran permanent and total disability.  VA, however, did not receive the appellant's application for DEA benefits until September 2, 2015, more than two years after the cut-off.  See 38 C.F.R. § 21.4131(e) (2016).  Accordingly, the Board finds that retroactive DEA benefits are not warranted.

In his notice of disagreement the appellant stated that his failure to timely apply for DEA benefits was due to lack of emotional stability during that period.  The appellant is also a veteran and is service-connected for a major depressive disorder, evaluated as 70 percent disabling effective June 30, 2011.  The Board finds the appellant competent and credible, see 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), but although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant retroactive DEA benefits under Chapter 35.  See 38 C.F.R. § 21.4131 (2016).

Unlike the Secretary, the Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of the law.  38 U.S.C.A. §§ 503, 511, 512(a), 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Furthermore, the Board is without authority to remand or refer and recommend equitable relief.  38 C.F.R. § 2.7(c) (2016); Mayer v. Brown, 37 F.3d 618, 620 (1994) (drawing a distinction between the Chairman and the Board); Eicher v. Shulkin, 29 Vet. App. 1 (2017); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

In sum, the Board finds that the appellant simply is not eligible to receive retroactive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2014) do not apply.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  California Department of Veterans Affairs





Department of Veterans Affairs


